United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
DEPARTMENT OF THE AIR FORCE, SPACE
& MISSILE SYSTEMS CENTER, LOS
ANGELES AIR FORCE BASE, El Segundo, CA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 14-1247
Issued: February 12, 2016

Case Submitted on the Record

ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

On January 7, 2015 the Board issued a decision in the above-entitled matter, which
affirmed the November 14, 2013 and April 17, 2014 decisions of the Office of Workers’
Compensation Programs (OWCP). However, the Clerk of the Board inadvertently mailed the
January 7, 2015 decision to an incorrect address.
Pursuant to 20 C.F.R. § 501.6(f), the Board “will send its decisions and orders to the
[a]ppellant … at the time of issuance.“ In Bertha Keeble, the Board noted that a decision is
issued when it is filed and mailed, and it is presumed that this was accomplished on the issued
date appearing on the decision.1 In Keeble, the decision was mailed to an incorrect address, and
therefore, the Board found that it had not properly issued the decision. Consequently, the Board
ordered that the decision be correctly issued. In the current case, the Board mailed its January 7,
2015 decision to an incorrect address, and thus, the decision was not issued in accordance with
20 C.F.R. § 501.6(f). As such, the decision in the above-entitled case shall be reissued effective
this date.

1

45 ECAB 355, 356 (1994) (citing Ralph W. Moody, 44 ECAB 375 (1993)).

The Board’s decisions and orders are “final upon the expiration of 30 days from the date
of issuance....“2
IT IS HEREBY ORDERED THAT the Board’s January 7, 2015 decision is reissued.3
Issued: February 12, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

20 C.F.R. § 501.6(d) (2014).

3

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015 and did not participate in the preparation of this order.

2

